Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 2, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  141658                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Mary Beth Kelly
            Plaintiff-Appellee,                                                                            Brian K. Zahra,
                                                                                                                      Justices
  v                                                                 SC: 141658
                                                                    COA: 290932
                                                                    Oakland CC: 2008-220730-FH
  FRANKIE LEE HAWKINS,
            Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the June 29, 2010
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

        ZAHRA, J., did not participate because he was on the Court of Appeals panel.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 2, 2011                    _________________________________________
           p0126                                                               Clerk